Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “means for receiving an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data” (claim 24 lines 2-5), “means for transmitting the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap” (claim 24 lines 6-9), “means for receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data” (claim 26 lines 1-4), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information” (claim 26 lines 5-8), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information” (claim 26 lines 9-11), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information” (claim 26 lines 12-14), and “means for receiving a cap enablement parameter indicating enablement of the modulation order cap” (claim 28) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 24, 26, and 28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-10 show the function of the “means for receiving an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data” (claim 24 lines 2-5), “means for transmitting the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap” (claim 24 lines 6-9), “means for receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data” (claim 26 lines 1-4), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information” (claim 26 lines 5-8), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information” (claim 26 lines 9-11), “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information” (claim 26 lines 12-14), and “means for receiving a cap enablement parameter indicating enablement of the modulation order cap” (claim 28).  Refer to Specification, Sections 0039-0099.  Also: in Figures 2 and 6: “means for receiving an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data” are wireless radios 601a-r and receive processor 258, “means for transmitting the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap” are wireless radios 601a-r and transmit processor 264, “means for receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data” are wireless radios 601a-r and receive processor 258, “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information” are wireless radios 601a-r and receive processor 258, “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information” are wireless radios 601a-r and receive processor 258, “means for receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information” are wireless radios 601a-r and receive processor 258, and “means for receiving a cap enablement parameter indicating enablement of the modulation order cap” are wireless radios 601a-r and receive processor 258.  The specification discloses in Sections 0095-0099 that all units can be implemented as processors, hardware or circuitry, so the corresponding structure of the claimed “means for” units are processors, hardware or circuitry.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 17, 20, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037586 to Park et al in view of U.S. Publication No. 20180167932 to Papasakellariou.
Referring to claim 1, Park et al disclose in Figures 1-32 a method of wireless communication, comprising: 
Receiving (from BS100), by a UE (UE1), an indication to apply a modulation order cap (modulation order) to determine a first modulation and coding scheme (MCS for UCI) for transmission of uplink control information ... Section 0899: BS100 transmits a DCI to UE1, wherein the DCI includes a bit field indicating modulation order and corresponding MCS of a UCI transmitted in a PUSCH from UE1 to BS100.  The claim does not specifically define a claimed “modulation order cap” so the modulation order reads on the claimed “modulation order cap” since UE can determine the modulation order and corresponding modulation and coding scheme for transmission of UCI.
Transmitting the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap.  UE1 transmits the UCI to BS100 on the PUSCH using the modulation order and corresponding modulation and coding scheme received in the DCI.  Refer to Sections 0066-0935.
Park et al do not disclose receiving, by a UE, an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data.
Papasakellariou discloses in Figures 1-28, Section 0207: “When higher order modulations, such as 64QAM or 256QAM, are not supported for UCI then, when UCI is multiplexed with data in a PUSCH, the UCI is transmitted with a same modulation as the data unless a modulation order for the data is higher than a maximum supportable modulation order for the UCI and then the UCI is transmitted with a modulation corresponding to the highest supportable order for the UCI.”.  So: when a modulation order for the data is higher than a maximum supportable modulation order for the UCI, the UCI is transmitted with a modulation order corresponding to the maximum highest supportable order for the UCI and the data is transmitted with a different modulation order which is higher than the maximum supportable modulation order for the UCI.  The maximum supportable modulation order for the UCI reads on the claimed “modulation order cap” since modulation order for the UCI is capped by the maximum supportable modulation order for the UCI.  UE transmits the UCI at the maximum supportable modulation order for the UCI, which is different than the higher modulation order for the data (claimed “a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data”).  Refer to Sections 0054-0289.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by a UE, an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data.  One would have been motivated to do so to cap the modulation order for the UCI transmission and to differentiate between the MCS of the UCI and the MCS of data, thereby simplifying the system and saving bandwidth.
Referring to claim 9, Park et al disclose a UE (UE1) for wireless communication, comprising: 
At least one memory (memory 50).
At least one processor (processor 40) coupled to the at least one memory, the at least one processor configured to: 
Receive an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information …
Transmit the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap.
Park et al do not disclose receive an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data.  Refer to the rejection of claim 1.
Referring to claim 17, Park et al disclose a non-transitory computer-readable medium having program code (memory 50 stores program code) recorded thereon, the program code comprising: 
Program code executable by a computer (processor 40; memory 50 stores program code to be executed by processor 40 to perform UE1 functions) for causing the computer to: 
Receive an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information ....
Transmit the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap.
Park et al do not disclose receive an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data.  Refer to the rejection of claim 1.  
Referring to claim 34, Park et al disclose an apparatus (UE1) for wireless communication, comprising:
Means for receiving (receiver 20) an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information …
Means for transmitting (transmitter 10) the uplink control information using the first modulation and coding scheme, wherein the first modulation and coding scheme is determined based, at least in part, on the received indication to apply the modulation order cap.
Park et al do not disclose means for receiving an indication to apply a modulation order cap to determine a first modulation and coding scheme for transmission of uplink control information different from a second modulation and coding scheme for transmission of data.  Refer to the rejection of claim 1. 
Referring to claims 5, 13, 20, and 27, Park et al disclose in Figures 1-32 wherein the first modulation and coding scheme (MCS for UCI) is a modulation and coding scheme for transmission of at least one of: a HARQ-ACK (HARQ-ACK) of the uplink control information, a first channel state information part (CSI part 1) of the uplink control information, or a second channel state information part (CSI part 2) of the uplink control information.  Section 0899: BS100 transmits a DCI to UE1, wherein the DCI includes a bit field indicating modulation order and corresponding MCS of a UCI transmitted in a PUSCH from UE1 to BS100.  UE1 transmits the UCI to BS100 on the PUSCH using the modulation order and corresponding modulation and coding scheme received in the DCI.  Sections 0242-0254, 0845, and 0905: UCI includes HARQ-ACK, CSI part 1, and CSI part 2; so UE1 determines the MCS of HARQ-ACK of the UCI, CSI part 1 of the UCI, and CSI part 2 of the UCI.  Refer to Sections 0066-0935.

Claims 2-4, 10-12, 18, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037586 to Park et al in view of U.S. Publication No. 20180167932 to Papasakellariou, and in further view of U.S. Publication No. 20200389848 to Ji et al.
Referring to claims 2 and 10, Park et al do not disclose wherein the first modulation and coding scheme is further determined based on a received indication of an offset value from a code rate of the second modulation and coding scheme 
Ji et al disclose in Sections 0011-0018; specifically Section 0018:  “… an offset between the code rate for modulation-and-coding scheme used for both a data part and a control-signaling part may be configured via higher-layer signaling to show that the UCI has a much lower code rate.”.  There is an offset value between the code rate of the MCS for the UCI and the code rate of the MCS for the data.  So, the MCS for the UCI can be determined from an offset value from a code rate of the MCS for the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first modulation and coding scheme is further determined based on a received indication of an offset value from a code rate of the second modulation and coding scheme.  One would have been motivated to do so to determine the MCS of the UCI based on an offset value from a code rate of the MCS of the data, thereby enabling determination of the MCS of the UCI.
Referring to claims 3, 11, 18, and 25, Park et al do not disclose wherein a code rate of the first modulation and coding scheme is determined based on a received indication of an offset value from a code rate of the second modulation and coding scheme.
Ji et al disclose in Sections 0011-0018; specifically Section 0018:  “… an offset between the code rate for modulation-and-coding scheme used for both a data part and a control-signaling part may be configured via higher-layer signaling to show that the UCI has a much lower code rate.”.  There is an offset value between the code rate of the MCS for the UCI and the code rate of the MCS for the data.  So, the code rate of the MCS for the UCI can be determined from an offset value from a code rate of the MCS for the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a code rate of the first modulation and coding scheme is determined based on a received indication of an offset value from a code rate of the second modulation and coding scheme.  One would have been motivated to do so to determine the MCS of the UCI based on an offset value from a code rate of the MCS of the data, thereby enabling determination of the MCS of the UCI.
Referring to claims 4, 12, 19, and 26, Park et al do not disclose further comprising receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data, wherein receiving, by the UE, the indication of the offset value comprises at least one of: receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information; receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information; or receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information.
Ji et al disclose in Sections 0011-0018; specifically Section 0018:  “… an offset between the code rate for modulation-and-coding scheme used for both a data part and a control-signaling part may be configured via higher-layer signaling to show that the UCI has a much lower code rate.”.  There is an offset value between the code rate of the MCS for the UCI and the code rate of the MCS for the data.  So, the code rate of the MCS for the UCI can be determined from an offset value from a code rate of the MCS for the data (claimed “receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data, wherein receiving, by the UE, the indication of the offset value comprises at least one of: receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of … the uplink control information; receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate … of the uplink control information; or receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate … of the uplink control information”).  Ji et al do not disclose the claimed “receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information; receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information; or receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information”.  However, Park et al disclose in Sections 0242-0254, 0845, and 0905 that UCI includes HARQ-ACK, CSI part 1, and CSI part 2.  By applying Park et al to Ji et al: since Park et al disclose that UCI includes HARQ-ACK, CSI part 1, and CSI part 2; the method of Ji et al can determine the MCS of the HARQ-ACK of UCI, CSI part 1 of UCI, and CSI part 2 of UCI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising receiving, by the UE, an indication of an offset value from a code rate of the second modulation and coding scheme for transmission of data, wherein receiving, by the UE, the indication of the offset value comprises at least one of: receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a HARQ-ACK of the uplink control information; receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a first channel state information part of the uplink control information; or receiving an indication of an offset value from the code rate of the second modulation and coding scheme for determining a code rate of a second channel state information part of the uplink control information.  One would have been motivated to do so to determine the MCS of the UCI based on an offset value from a code rate of the MCS of the data, thereby enabling determination of the MCS of the UCI, and since UCI conventionally comprises HARQ-ACK, CSI part 1, and CSI part 2.
Claims 6, 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037586 to Park et al in view of U.S. Publication No. 20180167932 to Papasakellariou, and in further view of U.S. Publication No. 20200196343 to Marinier et al.
Park et al disclose in Figures 1-32 wherein receiving, by the UE, an indication to apply a modulation order cap comprises receiving, by the UE, a cap enablement parameter (bit field of DCI indicating modulation order and corresponding MCS of a UCI) indicating enablement of the modulation order cap for the first modulation and coding scheme, and wherein the first modulation and coding scheme is further determined based, at least in part, on … the received cap enablement parameter.  Section 0899: BS100 transmits a DCI to UE1, wherein the DCI includes a bit field indicating modulation order and corresponding MCS of a UCI transmitted in a PUSCH from UE1 to BS100.  UE1 then transmits the UCI to BS100 on the PUSCH using the modulation order and corresponding modulation and coding scheme received in the DCI.  Refer to Sections 0066-0935.  The claim does not specifically define a claimed “cap element parameter” so the bit field of DCI indicating modulation order and corresponding MCS of a UCI reads on the claimed “cap element parameter” since the bit field of DCI indicating modulation order and corresponding MCS of a UCI allows UE to determine the modulation order and corresponding MCS of a UCI.
Park et al do not disclose wherein receiving, by the UE, an indication to apply a modulation order cap comprises receiving, by the UE, a cap enablement parameter indicating enablement of the modulation order cap for the first modulation and coding scheme, and wherein the first modulation and coding scheme is further determined based, at least in part, on a determination that the data has a first priority lower than a second priority of the uplink control information and the received cap enablement parameter.  
Marinier et al disclose in Sections 0009, 0143, 0135, 0139, and 0166-0167 wherein the data has a lower priority than the UCI.  MCS selection may be based on prioritization.  For example, UE may use a first MCS when the transmission may not conflict with a transmission of a higher priority, or UE may use a second MCS when the transmission conflicts with a transmission of a higher priority.  So, UE determines the MCS based on priority; if data has a lower priority than UCI, UE will use a first MCS if the data transmission does not conflict with the UCI transmission and UE will use a second MCS if the data transmission conflicts with the UCI transmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein receiving, by the UE, an indication to apply a modulation order cap comprises receiving, by the UE, a cap enablement parameter indicating enablement of the modulation order cap for the first modulation and coding scheme, and wherein the first modulation and coding scheme is further determined based, at least in part, on a determination that the data has a first priority lower than a second priority of the uplink control information and the received cap enablement parameter.  One would have been motivated to do so since data can have a lower priority of UCI and to determine the MCS based on priority.
Claims 7, 15, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037586 to Park et al in view of U.S. Publication No. 20180167932 to Papasakellariou in view of U.S. Publication No. 20200196343 to Marinier et al, and in further view of U.S. Publication No.  20140177586 to Jang et al.
Park et al disclose in Figures 1-32 wherein the cap enablement parameter comprises a DCI format indication (DCI indicating modulation order and corresponding MCS of a UCI), and wherein the first modulation and coding scheme for transmission of uplink control information is further determined based, at least in part, on the DCI format indication.  Section 0899: BS100 transmits a DCI to UE1, wherein the DCI includes a bit field indicating modulation order and corresponding MCS of a UCI transmitted in a PUSCH from UE1 to BS100.  UE1 then transmits the UCI to BS100 on the PUSCH using the modulation order and corresponding modulation and coding scheme received in the DCI.  Refer to Sections 0066-0935.
Also, Jang et al also disclose in Sections 0016 and 0183 wherein BS transmits a DCI format 4 (claimed “DCI format indication”) to UE, and UE determines a modulation order for transmitting the UCI based on the DCI format 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cap enablement parameter comprises a DCI format indication, and wherein the first modulation and coding scheme for transmission of uplink control information is further determined based, at least in part, on the DCI format indication.  One would have been motivated to do so to determine the MCS based on a DCI format.
Claims 8, 16, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037586 to Park et al in view of U.S. Publication No. 20180167932 to Papasakellariou in view of U.S. Publication No. 20200196343 to Marinier et al in view of U.S. Publication No. 20140177586 to Jang et al, and in further view of U.S. Publication No. 20190363843 to Gordaychik.
Park et al do not disclose wherein the DCI format indication comprises a priority indicator indicating the second priority, and wherein the first modulation and coding scheme for transmission of uplink control information is further determined based, at least in part, on the priority indicator indicating the second priority.
Gordaychik disclose in Sections 0029 wherein DCI includes the priority of UCI (claimed “DCI format indication comprises a priority indicator indicating the second priority”).  Also, Marinier et al disclose in Sections 0009, 0143, 0135, 0139, and 0166-0167 wherein the data has a lower priority than the UCI.  MCS selection may be based on prioritization (claimed “the first modulation and coding scheme for transmission of uplink control information is further determined based, at least in part, on the priority indicator indicating the second priority”).  For example, UE may use a first MCS when the transmission may not conflict with a transmission of a higher priority, or UE may use a second MCS when the transmission conflicts with a transmission of a higher priority.  So, UE determines the MCS based on priority; if data has a lower priority than UCI, UE will use a first MCS if the data transmission does not conflict with the UCI transmission and UE will use a second MCS if the data transmission conflicts with the UCI transmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the DCI format indication comprises a priority indicator indicating the second priority, and wherein the first modulation and coding scheme for transmission of uplink control information is further determined based, at least in part, on the priority indicator indicating the second priority.  One would have been motivated to do so to determine the MCS of UCI based on priority of UCI since the priority of the UCI affects the MCS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20130064228 to Jang et al disclose a method wherein the highest modulation order can be used for the UCI or the lowest modulation order can be used for the UCI; Sections 0084-0085.  Refer to Sections 0002-0008 and 0050-0094.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
July 18, 2022